           HAROLO P. OEWSRTER, ESQ.
           Nevada Bar No, 499
     2     HAROLD P. GEWBRTER, ESQ., LTD,
           1212 So. Casino Center Blvd,
     3     Las Vegas Nevada 89104
     4   , Telephone: (702) 382-l?l4
           Emai I: harolcl@g�werterlaw ,cotn
     s     Attorneys/or Plaintiff
         Navneet Sharda, MD.
     6
     7
                                IN THE UNITED STATES DJSTRJCT COURT
     8                               FOR THE DISTRICT OF NEVADA
  9
 10       NAVNEET $HAR.DA, M.D., an Inclividunl,        Caso No.: 2:16-cv-02233�JCM-EJY ·
          Plaintiff,
 II
          V$,
 12
13    SUNRISE HOSPITAL AND MEDICAL
     CENTBR, LLC, n fo1-cign limited liability
14 · compal'ly; THE SOARD OF TRUSTEES OP
15 SUNRISE H0SPIT�L; SUSAN
     REISINOER1 an lnd1vldual; DlPAK DESAI>
16 tm individual; NEVADA STATE BOARD
     OF MEDICAL EXAMlNERSi
17   KATHERINE KEELEY, an Individual;
18 DOE Individuals l through X; and ROE
     CORPORATJONS and OROANJZATION$
19 I through X, inclusive,
     Defendants.
20
21                                      SOJ3STl�ltIWN OF ATIQB!'imX
                Plaintiff, NAVNEET SHARDA, M.'D., hereby subi:ititutes HAROLD P, Ot1WERTER,
23
         ESQ,, ofHAROl.1D P. (iEWERTER, BSQ, M attorney of record in place and stead of
24
         PETER M. ANOULO, ESQ., of the law firm of MOUNTAIN VISTA LAW OROUP, LLC,
25
26
27
                Dated this   L day of    J-w� , J � �·

28



                                                  •I•
          Dated this .'.3-day,Ot�,1tfl,R.

 2
 3                                                                      .       SQ,
 4                                                                      VISTA LAW OROUP, LLC

 5        I arn duly admitted to practice in this District,
 6        Above substitution accepted, I am retained Counsel.
 7
 8
          Dated this£_ day of \     ,(1Ar,u·.,_D   f




 9
                                                           AROLD P, OEW.l?:RTER., esQ.
10                                                        HAROLD P, OEWERTER, ESQ., LTD.
II
12                                                        App1·ovecl;

13
14
                                                          United States Magistrate Judge
15
                                                          Dated: January 7, 2020
16
17
IS
19
20
2)




25
26
27
28   ,I
